Citation Nr: 9930950	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-04 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
with hypertensive cardiovascular disease, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals, 
fracture right fifth metacarpal, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1956 and from October 1961 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1997 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
increased evaluation for hypertension, with history of 
hypertensive cardial vascular disease and for residuals of 
fracture of the right fifth metacarpal with residual 
tenderness and deformity.


FINDINGS OF FACT

1.  The veteran's hypertension, with hypertensive heart 
disease, is manifested by echocardiogram findings of left 
ventricular hypertrophy and elevated dystolic blood 
pressures, primarily between 90 and 100, but with no evidence 
of dyspnea on exertion, no evidence of congestive heart 
failure and no angina on most recent VA examination of 
October 1997.

2.  The veteran's residuals of a fracture of the right fifth 
metacarpal are manifested by complaints of swelling and 
calcium deposits along the fracture site with no evidence of 
deformity or functional loss on most recent VA examination.  


CONCLUSION OF LAW

1.  The criteria for an evaluation of 30 percent, and no 
more, for service-connected hypertension, with hypertensive 
heart disease, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.104 Diagnostic Code 
7007 (1999).

2.  The criteria for a rating in excess of 10 percent for 
residuals, fracture right fifth metacarpal, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, Part 4, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background for Hypertension and Finger Fracture

Service medical records reveal that the veteran was diagnosed 
with hypertension during active duty, and that he sustained a 
fracture to his right hand in July 1961.  The hypertension 
was duly noted in his separation examination of October 1956, 
which recorded a blood pressure of 160/106.  His right fifth 
metacarpal was noted to be fractured in an August 1961 
medical record.  In September 1961, an extended active duty 
examination noted the history of fracture to the right hand, 
with no evidence of weakness or loss of range of motion of 
the right hand.  He was described as borderline hypertensive, 
with a blood pressure reading of 140/98 in a July 1962 
examination.  

The report from a September 1968 VA cardiovascular 
examination diagnosed essential hypertension, borderline, 
with hypertensive cardiovascular disease.  He had no 
complaints referable to his cardiovascular system.  The blood 
pressure readings during this examination were 156/100 left, 
158/106 right, seated; 168/116 left while standing and 
148/98, left, recumbent.  Electrocardiographic record (EKG) 
from September 1968 was said to reveal inferior wall 
ischemia, pattern unchanged since August 30, 1968.  An 
orthopedic evaluation undertaken in September 1968 did not 
address residuals of a fracture of the right finger.

By rating decision of October 1968, service connection was 
granted for hypertensive cardiovascular disease by the RO, 
and a 30 percent evaluation was assigned under Diagnostic 
Code 7007.  

The report from a July 1973 VA cardiovascular examination 
noted no past history of myocardial infarction or other heart 
disease.  He complained of tiring easily and of some nausea 
in the morning.  Normal walking produced no dyspnea or chest 
pain, although extreme walking caused mild dyspnea.  His 
blood pressure readings were 160/110 sitting; 170/110 
recumbent and 170/115 standing.  On physical examination, the 
point of maximum impulse (PMI) was in the left fifth 
intercostal space just medial to the midclavicular line; 
palpation examination didn't reveal any thrill or pericardial 
friction rub.  Percussion was within normal limits.  The 
heart sounded normal and low stitched, no murmur present.  
Pulses were equal bilaterally; lungs were clear; liver was 
not enlarged and lower extremities had no edema.  The 
diagnosis was essential hypertension, moderate, controlled 
under treatment.

By rating decision of September 1973, the RO reduced the 
evaluation of the veteran's hypertension to 20 percent 
disabling under Diagnostic Code 7101, based on a finding that 
there was no cardiovascular disease on the August 1968 VA 
examination.

The report from a May 1992 VA orthopedic examination of the 
right hand revealed that the dorsum of the hand was tender to 
touch, and showed some deformity due to the fracture of the 
fifth metacarpal.  Otherwise the upper extremity was within 
normal limits.  The diagnosis was status post fracture, right 
hand, healed fracture.  X-ray study of the hand yielded an 
impression of old healed fracture of the right fifth 
metacarpal and generalized osteopenia, otherwise a negative 
examination of the right hand.  

On cardiovascular examination in May 1992, the veteran was 
noted to be taking Dyazide, Procardia and Cardizem.  Blood 
pressure was initially 210/110 but went down to 190/100, 
pulse 82, respiration 22.  Auscultation of the heart was 
within normal limits.  Sinus rhythm was normal, with no 
murmur and the PMI at the left fifth intercostal space, level 
of the mid clavicular line.  Auscultation of the lungs was 
within normal limits.  

VA treatment records from 1997 revealed treatment for 
problems other than his cardiovascular disorder or right 
finger fracture.  These treatment records did show the 
following blood pressure readings:  149/82 in June 1997, 
170/87, 178/90 in July 1997 and 158/97 in August 1997.

In October 1997, the veteran underwent VA cardiovascular and 
orthopedic evaluations.  The orthopedic evaluation of his 
right fifth finger included subjective complaints of swelling 
at the lateral part of the hand and calcium deposits along 
the fracture site.  Objective findings revealed rheumatoid 
deformities of the metacarpophalangeal joints of  the index, 
middle, ring and fifth finger of both hands.  He had full 
range of motion of his fingers with good apposition of his 
fingertips at the palmar crease.  He had good strength.  He 
had full extension into all joints of the hand.  There was no 
depression of the fifth metacarpal head noted.  The diagnosis 
was healed fracture, fifth metacarpal, no functional loss or 
deformity.  

The report from the VA cardiovascular examination of October 
1997, included a worksheet of subjective complaints/medical 
history.  Dyspnea on exertion was reported as not present, 
nor was there a history of angina.  He did not have any known 
coronary artery disease, but had multiple risk factors for 
it.  He was currently treated for hypertension and diabetes.  
Objective examination revealed left ventricular hypertrophy 
by echo.  His blood pressure was still poorly controlled.  
Blood pressure readings taken over 2 days were 160/100 and 
155/90.  There was no evidence of cardiac arrhythmia and no 
murmurs or thrills. Following the stress test, the result was 
a negative stress thallium (Persantine), and it was advised 
that he should do no more than sedentary employment.  The 
test results included an abnormal EKG in October 1997, with 
unusual P Axis; possible ectopic atrial rhythm and left 
anterior fascicular block.  The October 1997 echo report 
revealed findings of technically suboptimal and limited echo 
study; normal aortic root diameter; mild aortic sclerosis; 
normal left ventricle (LV) internal diameter; mild LV 
hypertrophy; normal right atrium (RA), left atrium (LA) and 
RV size; RV function normal; normal overall LV systolic 
function; mitral Doppler-abnormal LV relaxation pattern; 
mild valvular aortic stenosis and no pericardial effusion.  
There was no evidence of congestive heart failure.  

A handwritten document from the October 1997 examination gave 
a history of long standing hypertension, but no history of 
previously known coronary artery disease.  He had no 
complaints of exertional chest pain or of shortness of 
breath.  His pulse was 80; blood pressure readings were 
162/101 and 164/100.  Cardiovascular system review revealed 
no gallop or murmurs and the chest was clear.  The assessment 
was hypertension, poorly controlled.  

The conclusions drawn in November 1997, after the conclusion 
of testing was that echo showed normal heart size, but left 
ventricular hypertrophy consistent with hypertension.  Given 
risk factors for coronary artery disease, the veteran was 
said to need a stress test, which was scheduled.  The stress 
test result was negative.  The examiner indicated that the 
veteran was able to do sedentary employment, but no labor.
Analysis

Background--Pertinent Laws

Initially the Board finds that the veteran's claims are 
"well grounded" within the meaning of  38 U.S.C.A. 
§ 5017(a)(West 1991); that is, he has presented a claim that 
is plausible.  See Proscelle v. Derwinski,  2 Vet.App. 629 
(1992).  He has not alleged any records of probative value 
that may be obtained, and which have not already been 
associated with the claims file, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a)(West 1991), is satisfied.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this matter, the Board is primarily concerned 
with the medical history from the time of his increased 
rating claims in May 1997 to the present.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

I.  Hypertension with Cardiovascular Disease

The regulations pertaining to the evaluation of diseases 
affecting the cardiovascular system were revised, effective 
January 12, 1998.  The Board observes that the regulations 
applicable prior to January 12, 1998, are more favorable to 
the pending claim for an increased rating.  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter the Court) has 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Therefore, the Board concludes 
that the veteran's claim will be evaluated under the "old" 
regulations governing cardiovascular disorders with 
hypertension. 

The veteran's cardiovascular disorder has most recently been 
evaluated by the RO under Diagnostic Code 7101.  Because the 
veteran has had a history of hypertensive cardiovascular 
disease, and because he is shown to have left ventricular 
hypertrophy, which is indicative of heart disease the Board 
will also consider Diagnostic Code 7007, the regulations for 
hypertensive heart disease.  

Under the pertinent "old" regulations pertaining to 
cardiovascular disabilities in effect prior to January 12, 
1998, a 100 percent evaluation is assignable for hypertensive 
heart disease with definite signs of congestive heart 
failure, more than sedentary employment precluded.  For 
marked enlargement of the heart, confirmed by roentgenogram, 
or the apex beat beyond the midclavicular line, sustained 
diastolic hypertension, diastolic 120 or more, which later 
may have been reduced, dyspnea on exertion or more than light 
manual labor is precluded, a 60 percent evaluation is 
warranted.  For definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, and moderate dyspnea 
on exertion, a 30 percent evaluation is warranted.  
Diagnostic Code 7007 (effective prior to January 12, 1998).  

Under the "revised" Diagnostic Code 7007, a 30 percent 
evaluation may be assigned for hypertensive heart disease 
resulting in a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray; a 
60 percent evaluation may be assigned for hypertensive heart 
disease resulting in more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs (metabolic equivalent) but not greater 
than 5 METS results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent evaluation may 
be assigned for chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Diagnostic Code 7007 (1999).

As noted above, the veteran's disability was also evaluated 
under Diagnostic Code 7101.  Under the old criteria, 
Diagnostic Code 7101 provided that a 40 percent rating was 
assigned for diastolic blood pressure predominantly 120 or 
more with moderately severe symptoms.  A 60 percent rating 
was assigned for diastolic blood pressure predominantly 130 
or more with severe symptoms. 

The modified rating schedule slightly changed the rating 
criteria for hypertension under Diagnostic Code 7101.  All 
diagnoses of hypertension must be confirmed by readings taken 
two or more times on at least three different days.  It was 
further noted that careful and repeated measurements of blood 
pressure readings will be required prior to the assignment of 
any compensable evaluation.  Under Diagnostic Code 7101, Note 
(1), the term hypertension means that the diastolic blood 
pressure is predominantly 90 millimeters (mms) or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mms or greater with a 
diastolic blood pressure of less than 90 mm.  Effective 
January 12, 1998, a 40 percent rating is provided for 
diastolic pressure predominantly 120 or more.  A 60 percent 
rating is provided for diastolic pressure predominantly 130 
or more. Diagnostic Code 7101 (1999). 

The Board notes here that the RO has reviewed the veteran's 
claim under the "old" and "new" criteria.  Upon review of 
the foregoing, the Board finds that the veteran's 
hypertension, with echocardiogram findings of LV hypertrophy, 
more closely resembles the criteria for a 30 percent 
evaluation under Diagnostic Code 7007 for hypertensive heart 
disease, under the new criteria in effect since January 1998.  

Specifically, the echocardiogram findings of LV hypertrophy 
falls within the category "of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram or X-ray," 
which is one of the means in which a 30 percent evaluation is 
met under the new criteria.  However, the most recent 
cardiovascular records and examination findings reveal no 
objective evidence of congestive heart failure; no evidence 
of dyspnea, either on exertion or at rest, and no evidence 
that blood pressure is predominantly 120 or more.  Thus a 40 
percent evaluation is not warranted under either the "old" 
or "new" Diagnostic Code 7101 for hypertension and a 60 
percent evaluation is not warranted under the "old" or 
"new" Diagnostic Code 7007.  There appears to be no 
symptoms other than the LV hypertrophy, which alone warrants 
a 30 percent evaluation under Diagnostic Code 7007, and 
elevated blood pressures, with diastolics predominantly shown 
to be between 90 and 101. 

While the Board notes that the examining physician did advise 
the veteran not engage in more than sedentary employment, 
this does not warrant a 100 percent evaluation under 
Diagnostic Code 7007, because that regulation required there 
to be definite signs of congestive heart failure precluding 
more than sedentary employment.  In this matter, there is no 
evidence suggesting congestive heart failure, and the advice 
that the veteran not engage in more than sedentary is 
accompanied by a statement finding no signs of congestive 
heart failure.  Thus, the Board finds that the evidence 
supports a grant of an increased evaluation of 30 percent, 
but no more for the veteran's service connected hypertensive 
heart disease.


II. Fractured Right Fifth Metacarpal

Governing regulation cautions that the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.  The regulation points out that disabilities 
from injuries to the muscles, nerves, and joints of an 
extremity may overlap to a great extent, so that special 
rules are included in the appropriate body system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service connected evaluation and the evaluation of the same 
manifestations under different diagnoses are to be avoided.

The RO assigned by analogy, a 10 percent rating for the 
service-connected right fifth finger disability, in 
accordance with the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7804, in its June 1992 rating decision 
granting service connection for the disorder. 

Under Diagnostic Code 7804, superficial scars, which are, 
tender and painful under objective demonstration, will be 
evaluated as 10 percent disabling. 

The RO has also considered the finger fracture under 
Diagnostic Code 5227, which provides for the evaluation of 
ankylosis of the fifth metacarpal finger.  Favorable or 
unfavorable ankylosis of the fifth finger of either hand 
warrants a noncompensable evaluation.  However, the schedule 
indicates that extremely unfavorable ankylosis will be rated 
as amputation under Diagnostic Codes 5152 through 5156.  
Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the finger to within 2 
inches (5.1 cm.) of the median transverse fold of the palm. 
It is unfavorable when it precludes such motion.  Ankylosis 
is considered to be extremely unfavorable when all of the 
joints of the finger are in extension or in extreme flexion, 
or when there is rotation and angulation of the bones.  38 
C.F.R. 
§ 4.71a, Diagnostic Code 5227 (1999). 

Upon review of the evidence, the Board finds that a higher 
evaluation than the currently assigned 10 percent evaluation 
is not warranted for the residuals of fracture of the right 
fifth finger.  The evidence clearly shows that the finger is 
not ankylosed, either favorably or unfavorably, but was most 
recently diagnosed as "healed fracture, fifth metacarpal, no 
functional loss or deformity."  Thus a noncompensable 
evaluation is warranted under Diagnostic Code 5227.  
Furthermore, in the absence of any evidence showing an 
ankylosis that would be deemed extremely unfavorable there is 
no need to address Diagnostic Code 5156, governing amputation 
of the little finger.      

The only other applicable Diagnostic Code is 7804.  The 
veteran is already receiving the maximum allowable evaluation 
under this particular Diagnostic Code.  The evidence clearly 
does not show there to be a right hand disability caused by 
the fracture that exceeds the currently assigned 10 percent 
evaluation.  

The Board finds that the evidence is not evenly balanced and 
the criteria for a rating in excess of 10 percent for the 
residuals of a fracture of the right fifth finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
Diagnostic Code 7804 (1999).


                                                                               
(CONTINUED ON NEXT PAGE)


ORDER

A 30 percent rating for hypertension with hypertensive heart 
disease is granted, subject to the law and regulations 
governing the payment of monetary benefits. 

The veteran's claim for an increased rating for residuals of 
a fracture to the right fifth finger is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

